FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHELL CORTEZ,                                  No. 10-56046

               Petitioner - Appellant,           D.C. No. 2:10-cv-03396-JFW

  v.
                                                 MEMORANDUM*
AREF FAKHOURY, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Michell Cortez appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition challenging his conviction

for two counts of forgery by possessing a blank or unfinished check with the intent



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to defraud, in violation of section 475(b) of the California Penal Code. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Cortez contends that his two convictions, based on his possession of two

different individuals’ checks, violate the Double Jeopardy Clause because they

resulted from a single act of possessing blank checks. The state maintains that this

claim is unexhausted. We need not address this issue because Cortez does not

raise a colorable federal claim. See 28 U.S.C. § 2254(b)(2); Cassett v. Stewart, 406

F.3d 614, 623-24 (9th Cir. 2005).

      “With respect to cumulative sentences imposed in a single trial, the Double

Jeopardy Clause does no more than prevent the sentencing court from prescribing

greater punishment than the legislature intended.” Missouri v. Hunter, 459 U.S.

359, 366 (1983). We are bound by the California Court of Appeal’s determination

in this case that section 475(b) permits treating the possession of checks of two

victims as separate offenses. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per

curiam) (“[A] state court’s interpretation of state law, including one announced on

direct appeal of the challenged conviction, binds a federal court sitting in habeas

corpus.”); Hicks v. Feiock, 485 U.S. 624, 629-30 & n.3 (1988) (federal habeas

court is not at liberty to disregard a California Court of Appeal’s rulings on state

law when the California Supreme Court has denied review).


                                           2                                    10-56046
       To the extent Cortez contends that his multiple convictions violate state law,

such a challenge is not cognizable on federal habeas review. See Lewis v. Jeffers,

497 U.S. 764, 780 (1990) (“[F]ederal habeas corpus relief does not lie for errors of

state law[.]”).

       AFFIRMED.




                                          3                                    10-56046